                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

TODAY’S OFFICE, INC.          *
                    PLAINTIFF *
V.                            *
                              *                CASE NO. 4:18CV00733 SWW
STEELCASE, INC.               *
                  DEFENDANT *
                              *

                    STIPULATED ORDER of DISMISSAL

      Before the Court is the parties’ stipulated motion for dismissal of this action,

with prejudice, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil

Procedure. The motion [ECF No. 77] is GRANTED.

      IT IS THEREFORE ORDERED that this action is DISMISSED WITH

PREJUDICE, with each party to bear its own costs, expenses, and attorneys’ fees.

      IT IS SO ORDERED THIS 6TH DAY OF FEBRUARY, 2020.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
